Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Janice F. Fuller, ) Date: January 11, 2007

)
Petitioner, )
)

-Vv.- ) Docket No. C-06-606

) Decision No. CR1554
The Inspector General. )
)

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Janice
Fuller, from participating in Medicare and other federally funded health care programs for
a period of five years.

I. Background

On June 30, 2006, the I.G. notified Petitioner that she was being excluded, for a period of
five years, from participating in Medicare and other federally funded health care
programs. The I.G. asserted that Petitioner was being excluded pursuant to the mandatory
exclusion requirements of section 1128(a)(1) of the Social Security Act (Act) because she
had been convicted of a criminal offense relating to the delivery of Medicare or Medicaid
items or services, including the performance of management or administrative services
relating to the delivery of Medicare or Medicaid items or services.

Petitioner requested a hearing and the case was assigned to me for a hearing anda
decision. I held a pre-hearing conference at which I established a schedule for the parties
to file exhibits and briefs. Additionally, I advised the parties that either of them could
request an in-person hearing. I explained that I would convene a hearing in person if a
party requested that I do so and if I decided that a hearing was necessary.
2

Neither party requested an in-person hearing. The I.G. filed a brief and a reply.

Petitioner filed a brief. With his brief the I.G. filed five proposed exhibits (I.G. Ex. 1 -
I.G. Ex. 5). Petitioner filed two proposed exhibits, which were designated Exhibit A and
Exhibit B. Neither party objected to my receiving the exhibits proposed by the opposing
party. Consequently, I receive I.G. Ex. 1 - .G. Ex. 5. I have redesignated Petitioner’s
Exhibit A and Exhibit B as P. Ex. 1 and P. Ex. 2, respectively, and I receive them, as well.

II. Issues, findings of fact and conclusions of law
A. Issue

The issue in this case is whether Petitioner was convicted of a criminal offense as is
described at section 1128(a)(1) of the Act, thereby mandating her exclusion from
participating in Medicare and other federally funded health care programs.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading. I discuss each Finding in
detail.

I. Petitioner was convicted of a criminal offense as is defined at section
1128(a)(1) of the Act.

These are the relevant facts. Petitioner was employed as the administrator of a nursing
home in Muskogee, Oklahoma. Petitioner’s Brief in Support of Appeal (P. Br.) at 1. On
March 31, 2004, a criminal information was filed against Petitioner in an Oklahoma State
court, charging her under Oklahoma law with the felony of Exploitation by Caretaker.
LG. Ex. 2, at 1. The information alleged that between on or about November 6, 2003 and
February 16, 2004 Petitioner exploited the financial resources of several nursing home
residents by taking money from a trust account for these individuals and purchasing
furniture for use in the lobby of the nursing home. /d. See also 1.G. Ex. 3. Each of these
residents was a recipient of care pursuant to Oklahoma’s Medicaid program and that
program paid for each resident’s stay at the nursing home. I.G. Ex. 5. On November 22,
2004, Petitioner entered a plea of no contest to the charge, for which she was sentenced to
pay a fine, restitution, and for which she received a deferred sentence. I.G. Ex. 1; I.G. Ex.
4. Petitioner’s conviction was subsequently expunged. P. Ex. 1.
3

Section 1128(a)(1) of the Act mandates the exclusion of any individual who is convicted
of a criminal offense related to the delivery of an item or service under Medicare or a
State Medicaid program, including the performance of management or administrative
services relating to the delivery of Medicare or Medicaid items or services. The facts of
this case establish that Petitioner was convicted of such an offense. First, it is evident that
Petitioner was convicted of a criminal offense. The undisputed facts prove that she was
charged under Oklahoma State law with a felony to which she subsequently entered a no
contest plea that was accepted by the sentencing court. Sentencing for her crime was
deferred. A person is “convicted” of a criminal offense, for purposes of the Act, when
that person enters a plea of nolo contendere (no contest) to a criminal charge and that plea
is accepted by a court. Act, section 1128(i)(3). The Act additionally defines a conviction
to include the entry by an individual into a deferred adjudication program. Jd., section
1128(i)(4).

Second, I find that Petitioner’s conviction consisted of a conviction that is related to the
delivery of items or services under the Oklahoma State Medicaid program. The residents
whose funds Petitioner expropriated unlawfully were all Medicaid recipients. They
would not have been at the nursing home but for Medicaid funding of their stays and
Petitioner would not have been able to convert the residents’ funds unlawfully but for
their presence at the facility. Moreover, the residents’ trust funds were subsidized by
Medicaid because Medicaid coverage enabled these residents to set aside small amounts
of money for personal expenses that otherwise they would have had to use to pay for their
health care.

Petitioner has not disputed the facts of this case nor has she argued that the facts fail to
establish a basis for her exclusion. She asserts only that she has been unable to determine
whether her possible future employment as a bookkeeper for an agency that provides
Medicare-related services would be covered by an exclusion. P. Br. at 2. That is not an
argument in opposition to her exclusion. I am not in a position to define what future
employment an exclusion will prohibit Petitioner from holding. My authority in this case
is limited solely to deciding whether the statutory basis for an exclusion exists.

2. The duration of Petitioner’s exclusion is not at issue because the LG.
determined to impose the minimum exclusion that is mandated by the Act.

The LG. has no discretion in determining whether to impose an exclusion pursuant to
section 1128(a)(1). The Act requires him to exclude an individual who is convicted of a
program related crime. Additionally, the Act mandates that any individual who is
excluded pursuant to section 1128(a)(1) must be excluded from participating in Medicare
4

and other federally funded health care programs for at least five years. Act, section
1128(c)(3)(B). In this case the I.G. determined to impose the minimum exclusion and I
have no authority to impose an exclusion of a shorter duration.

/s/

Steven T. Kessel
Administrative Law Judge
